United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-4128
                                     ___________

Gene Lalonde,                       *
                                    *
             Appellant,             *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Minnesota.
Kenneth S. Apfel, Commissioner      *
of Social Security,                 *    [UNPUBLISHED]
                                    *
             Appellee.              *
                               ___________

                           Submitted: June 2, 1998
                               Filed: July 6, 1998
                                   ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Gene Lalonde appeals the dismissal of his action seeking constructive reopening
of a previously denied claim for child disability benefits. Having carefully reviewed the
record and the parties& briefs, we affirm the judgment of the district court1 for the
reasons set forth in the magistrate judge&s well-reasoned report. See 8th Cir. R. 47B.
In addition, Lalonde&s assertion that his prior attorneys were negligent is not grounds

      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
for reversal in this civil action. See Glick v. Henderson, 855 F.2d 536, 541 (8th Cir.
1988).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT..




                                         -2-